Opinion issued June 17, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00555-CV
———————————
CARISSA D.
ARNOLD F/K/A CARISSA D. GOETZ, Appellant
V.
UNIFUND CCR PARTNERS, Appellee

 

 
On Appeal from the County Civil Court at Law
No. 1
 Harris County, Texas

Trial Court Case No. 918466 
 

 
       MEMORANDUM OPINION
Appellant, Carissa D. Arnold f/k/a
Carissa D. Goetz, has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          We
dismiss the appeal for want of prosecution for failure to timely file a
brief.  We deny all pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and
Sharp.